Opinion issued September 25, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00732-CV
                           ———————————
          IN RE D. HOUSTON, INC. D/B/A TREASURES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, D. Houston, Inc. d/b/a Treasures, has filed a petition for writ of

mandamus, seeking an order to reverse the trial court’s order that denied relator’s

motion to quash and motion for protection.1




1
      The underlying case is Wesley O’Neill v. D. Houston, Inc. d/b/a Treasures and
      Jason Brannen, cause number 2017-71771, pending in the 133rd Judicial District
      Court of Harris County, Texas, the Honorable Jaclanel McFarland presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We withdraw our August 16, 2018 Order that granted a stay.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2